Citation Nr: 0709013	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had a period of honorable service from March 1971 
to May 1972, including service in Vietnam.  He had a 
subsequent period of service from May 1974 to June 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in March 2005, and a 
substantive appeal was received in May 2005. 


FINDINGS OF FACT

1.  The low back complaints noted during service were acute 
in nature and not indicative of chronic low back disability. 

2.  The veteran's current low back disability is not related 
to his period of active duty service. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in letters dated in December 2002 and 
January 2005.  The appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the December 2002 letter was sent to the 
appellant prior to the April 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the VCAA letters effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided such notice 
by letter in March 2006.  The Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against the service 
connection claim, no ratings or effective dates will be 
assigned and any questions of notice regarding such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran's service medical 
records are associated with the claims file and include the 
reports of periodic examinations addressing, among other 
things, the condition of the veteran's spine.  Moreover, the 
veteran has been afforded a VA examination which (although 
inadequate for determining the current severity of the low 
back disorder) is fully adequate for purposes of the 
examiner's etiology opinion.  The Board notes that the 
veteran identified several private medical care providers, 
but he did not respond to an RO letter requesting appropriate 
releases for each of those medical care providers.  Under the 
circumstances, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
these issues on appeal.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he injured his low back during 
service.  He specifically claims an injury in 1971.  A review 
of service medical records does document back complaints in 
July and November 1971.  In fact, he was placed on profile 
for approximately three weeks in connection with the November 
1971 complaints.  One entry is to the effect that the veteran 
had had low back pain for three years, possibly due to a high 
school football injury.  On examination in Mary 1972, the 
veteran's spine was clinically evaluated as normal.  On 
examination in May 1974, the veteran expressly denied 
recurrent back pain and his spine was again clinically 
evaluated as normal.  A clinical record dated in February 
1975 references back trouble, but on examination that same 
month the veteran once again denied recurrent back pain and 
again his spine was clinically evaluated as normal.  

It appears from the service medical records that that back 
complaints reported on occasion during service were acute in 
nature and not indicative of chronic low back disability.  It 
appears that the veteran himself did not believe that he had 
recurrent back pain, and trained military medical examiners 
found no clinical abnormalities of the spine on examinations 
in May 1974 and February 1975.  The Board believes these 
service records to be highly probative as they show the 
status of the veteran's back during the latter part of his 
service and strongly suggest that the back problems noted 
earlier were not manifestations of chronic disability.  

As noted earlier, the veteran did not follow through with an 
RO request to complete necessary releases so that the RO 
could attempt to contact private medical care providers 
identified by the veteran.  There is therefore no medically 
documented continuity of pertinent low back symptoms after 
service for many years.  

The veteran was afforded a VA examination in January 2003.  
The examiner did review the claims file and elicited a 
history from the veteran.  The veteran had recently undergone 
hip arthoplasties, and certain examination clinical findings 
were unable to be made due to the surgeries.  However, it 
does appear that the spine was examined and ranges of motion 
reported.  An x-ray was also accomplished.  The examiner 
opined that based on history, physical examination, special 
studies, and an extensive review of the case file, he could 
find "no documentary, historical or clinical evidence to 
support a casual relationship between the veteran's service 
injuries (which were apparently treated and resolved) and 
later onset of degenerative disc disease."  Instead the 
examiner attributed the disc problems to subsequent job-
related injury.  The examiner did comment that the 
examination was inadequate for determining the degree of 
impairment of the back disorder due to the recent surgery. 

After reviewing the entirety of the pertinent evidence of 
record, the Board must conclude that there is no nexus 
between the veteran's current chronic low back disability and 
the low back complaints during service.  The January 2003 VA 
examiner's opinion that the inservice back problems were 
acute in nature appears to be consistent with and fully 
supported by the service medical records which show a normal 
spine at the end of service.  The Board finds that the 
January 2003 opinion is adequate for purposes of addressing 
the etiology of the current low back disorder even though it 
was admitted by the examiner that it was inadequate for 
purposes of determining the current degree of impairment.  In 
sum, the preponderance of the evidence is against entitlement 
to service connection for low back disability. 




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


